 In theMatter of ADVANCE PATTERN COMPANY,EMPLOYERandPRINT-ING SPECIALTIESAND PAPER CONVERTERS UNION No. 362, AFL,PETITIONERCase No. 20-RC-116.DecidedAugust 27,1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :1.The Employer, a New York corporation, is engaged in the manu-facture, distribution, and sale of paper dress patterns.All patternsare manufactured in its New York City establishment.Stockroomsare maintained in San Francisco and Chicago.Only the San Fran-cisco stockroom is involved in this proceeding.Patterns shipped fromthe New York office to San Francisco have an annual value in excessof $65,000.The value of patterns shipped by the San Francisco officeto points outside the State of California is in excess of $15,000 annually.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.We find that no question affecting commerce exists concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowing reasons :The Employer entered a special appearance and moved to dismissthe petition herein on the ground that the Petitioner had not re-quested recognition as exclusive bargaining agent before filing the79 N. L R.B., No. 30209 210DECISIONSOF NATIONAL LABOR RELATIONS BOARDpetition, and that, in the absence of such demand, the requirements ofSection 9 (c) (1) 1 had not been met.The petition showed on its face that no demand for recognitionhad been made by the Petitioner, and that the Employer had not re-fused recognition before the petition was filed.The petition con-tains these questions : "Has the Petitioner notified the employer ofclaim that a question concerning representation has arisen ?" and "Hasthe employer failed to recognize Petitioner ?"Both questions wereanswered in the negative.As the Petitioner has not alleged that it requested recognition andthat the Employer declined, prior to the filing of the petition, torecognize the Petitioner as the exclusive bargaining representative ofthe employees here involved, as required by Section 9 (c) (1) of the-Act, as amended, we shall dismiss the petition.2ORDERUpon the basis of the entire record in this case, the National LaborRelationsBoard hereby orders that the petittion filed in the instantmatterbe, and it hereby is,dismissed.MEMBERGRAY took no.part iii the consideration of the above Deci-sionand Order.I The pertinent portion of this new section provides that :°"Whenever a petition shall have been filed,in accordance with such regulations as may be-prescribed by the Boaid-(A) by an employee or group of employees or any individual or labor organization actingin their behalfallegingthat a substantial number of employees(i)wish to be representedfor collective bargaining andthat their employer declines to recognize their representativeas the representative defined in Section 9(a)the Board shall investigate suchpetition and if it has reasonable cause to believe that a question of representation affectingcommerce exists shall provide for an appropriate hearing upon due notice"(Emphasissupplied.)Section 9(c) of the original Act, which contained no provision with respect to the filingof a petition,provided that :"Whenever a question affecting commerce arises concerning the representation of em-ployees, the Board may investigate such controversy and certify to the parties,in writing,the name or names of the representatives that have been designated or selected. In antsuch investigation,the Board shall provide for an appropriate hearing upon due notice,either in conjunction with a proceeding under Section 10 or otherwise,and may take asecret ballot of employees,or utilize any other suitable method to ascertain such repre-sentatives "2After the filing of the petition,the Union requested recognition of the manager of theSan Francisco office.The manager, at that time and again at the hearing,claimed lack ofauthority to recognize the Petitioner,stating that all her orders came from the New Yorkoffice of the Employer InMatter of The S-P Manufacturing Corporation,75 N. L. R. B.701;Matter of BuckeyeSteelCastings Company,75 N L R. B. 982; andMatter of JohnBoyle & Sons,75 N. LR B. 1166. we held that a question of representation was-presentedif,at the time of the hearing, or at any time prior thereto,the Employer had refused togrant recognition.The question of the authority of the San Francisco manager or of theeffect of her refusal to grant recognition is not at issue here,however,as the cited casesare distinguishable from the instant caseThe petitions in the cited cases were filed priorto the effective date of the amended Act,and were thus governed by the practice existingat that time,whereas the petition in the instant case was filed on March 17, 1948, andmust therefore be considered in the light of the standards set up by the amended Act